Citation Nr: 1500681	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  04-25 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

(The issues of entitlement to a disability rating in excess of 10 percent for diabetic peripheral neuropathy of bilateral upper extremities; entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II; and entitlement to a total disability rating based on individual unemployability due to service-connected disability are the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971 and from September 1973 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2008, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of that hearing is associated with the record.

In July 2013, the Board denied the issue on appeal.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an August 2014 Order, the Court vacated the Board's decision solely with respect to the issue of entitlement to service connection on a secondary basis and remanded the issue to the Board for compliance with a July 2014 Joint Motion for Remand.  


FINDING OF FACT

The probative, competent evidence demonstrates that hypertension is proximately due to service-connected diabetes mellitus.






CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the claim of entitlement to service connection for hypertension.  Therefore, no discussion of VA's duty to notify or assist is necessary.  

The Veteran and his representative contend that he has hypertension proximately due to his service-connected diabetes mellitus, type II.  As the Veteran and his representative have centered their arguments on the theory of entitlement to service connection on a secondary basis, and given the favorable nature of the Board's decision on this basis, the Board will not address the theory of direct service connection.  

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

The Veteran is service-connected for diabetes mellitus, type II, with an effective date of March 10, 2002.  VA examination reports, VA treatment records, and private treatment records reflect diagnoses of hypertension during the pendency of the appeal.  As such, the Board finds the Veteran has established a current disability for purposes of service connection.  Allen, 7 Vet. App. 439.

With respect to whether the Veteran's current hypertension was caused or aggravated by his service-connected diabetes mellitus, type II, the Board finds the probative, competent evidence supports the Veteran's claim.  The Veteran underwent multiple VA examinations in connection with his claim.  In pertinent part, the Board originally denied the Veteran's secondary claim on the basis of a May 2013 VA examiner's opinion that the Veteran's current hypertension was unrelated to diabetes mellitus.  The VA examiner found that the clinical findings of normal renal function and no proteinuria ruled out diabetes mellitus as a cause of hypertension.  Further, the VA examiner found there was no evidence of aggravation of hypertension by any condition.  

Conversely, a private physician, Dr. A. Ali, provided a positive medical opinion in October 2014, finding that the Veteran's hypertension was more likely than not related to his service-connected diabetes.  Dr. Ali noted that hypertension was twice as frequent in individuals with diabetes.  In addition, Dr. Ali disagreed with the May 2013 VA examiner's opinion that normal renal function and no proteinuria ruled out diabetes as a cause.  In fact, Dr. Ali stated that there was documentation of elevated microalbumin levels as early as 2001.  According to Dr. Ali, hypertension often antedated the development of nephropathy in diabetics.  Dr. Ali also reported that a number of conditions could cause secondary hypertension, including diabetes complications, and that damage to the kidneys by diabetes contributed to the development of hypertension.  In Dr. Ali's opinion, the damage to his kidneys, which was caused by uncontrolled diabetes, had caused the Veteran's hypertension.  

Pursuant to the Court's Order, the Board now finds the May 2013 VA examiner's opinion inadequate.  When contemplating a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the claimant's past medical history."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Specifically, the May 2013 VA examiner did not provide sufficient rationale as to whether any hypertension was caused or aggravated by the Veteran's service-connected diabetes mellitus, type II.  Conversely, the Board finds Dr. Ali's opinion deserves considerable probative value as she provided a clear opinion with adequate rationale that specifically addressed the Veteran's symptoms.  In addition, the record demonstrates that Dr. Ali was fully aware of the Veteran's medical history, as she cited to specific findings concerning the onset and course of his diabetes mellitus, type II, and hypertension, as well as the VA examination reports and hearing testimony.  38 C.F.R. § 3.159(c)(4) (2014); Barr v Nicholson, 21 Vet. App. 303 (2007).  Furthermore, Dr. Ali cited to outside medical literature in support of the opinion and in contrast to the VA examiner's findings.  
  
Based on the foregoing, the Board finds the preponderance of the evidence demonstrates that the Veteran's hypertension is proximately due to his service-connected diabetes mellitus.  Therefore, service connection for hypertension is granted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for hypertension is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


